DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 2, 4-10, 12-18 and 20-23 are pending and are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/4/21 has been entered.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  
	The closest prior art of record is US9513629 ("Thorn"), US20170361841 ("Kojo"), US20190225220 ("Laine"), and US6400042 ("Winner").
	The following is the Examiner's statement of reasons for allowance:
	Thorn discloses a method for controlling a drone including performing operations on a processor configured to control location of the drone. The operations on the processor include receiving heart rate messages from a remote device carried by a user, where each heart rate message includes heart rate information of the user, and receiving location messages from the remote device carried by the user, where each location message includes location information of the user. The method includes predicting a future location of the user based on the heart rate messages and the location messages, generating a target location to which the drone is to be moved based on the future location of the user, and commanding the drone to move to the target location. Related devices are disclosed.
	Kojo discloses a travel control device for a vehicle that includes a forward information acquirer, a following travel controller, and a preceding-vehicle start detector. The forward information acquirer acquires information ahead of the vehicle. The following travel controller causes the vehicle to travel following a preceding vehicle when capturing the preceding vehicle travelling immediately ahead of the vehicle. The preceding-vehicle start detector detects a start of the preceding vehicle. The following travel controller includes a turning following controller that controls a stop and a start of the vehicle when the vehicle follows the preceding vehicle and enters an intersection to 
	Laine discloses an autonomous driving method which allows a vehicle to maintain a driving situation immediately behind a target vehicle, characterized in that it includes the following steps: detection and recording of the distinctive characteristics of the target vehicle by first means of detection, autonomous driving immediately behind the said target vehicle, executed by autonomous driving means, detection by second means of detection of a situation in which the said vehicle is no longer or will no longer be in a driving situation immediately behind the target vehicle, verification by control means of the possibility of executing at least one lane change according to a predefined scenario, execution, by the autonomous driving means of the aforementioned, of at least one lane change according to the said predefined scenario so that the said vehicle can resume the driving situation immediately behind the target vehicle.
	Winner discloses an anti-theft device for a motor vehicle wherein a personal identification unit is carried by an authorized operator of said motor vehicle and includes means for identifying its location in the vicinity of the motor vehicle. A vehicle control unit mounted onto the motor vehicle, has a first and second condition with means for allowing operation of the motor vehicle when the control unit is in the first condition and means for inhibiting operation of the motor vehicle when said control unit is in the second condition and means for shifting the control unit into the second condition at a 
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 9 and 17. The prior art does generally discuss key elements related to the claimed invention, including receiving, by a sensor of a vehicle, an identification of a device coupled to an individual via a wireless communications protocol established between the device and the sensor; processing the identification, by a computational device in the vehicle, to uniquely identify the individual; controlling, by the computational device, movements of the vehicle to maintain a computed distance at which the vehicle follows the individual; and in response to predicting, by the vehicle via cooperation with a cognitive engine, a turn to be made by the individual on a road, slowing down the vehicle, and waiting to determine whether the individual turns or not, before providing turn indications and turning behind the individual. However, the claimed invention also recites aspects regarding preventing, by the computational device in the vehicle, anyone other than the individual from taking control of the vehicle while the individual is being followed by the vehicle, by locking one or more doors of the vehicle and triggering a horn of the vehicle to emit a loud sound to inform the individual that an effort is underway to take control of the vehicle, in response to someone coming in front of the vehicle and blocking the vehicle from following the individual. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663